Citation Nr: 1412830	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1981 to July 1984, with prior periods of inactive service.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Original jurisdiction currently resides in Cleveland, Ohio.

In December 2011, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.


FINDING OF FACT

The Veteran does not have current evidence of a hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability for VA purposes have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded a pertinent VA examination in August 2012.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Service Connection Claims

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  Per this provision, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he has a bilateral hearing loss disability that is related to an ear injury he sustained during his military service.  

The Board is unable to grant service connection for a bilateral hearing loss disability because there is no evidence of a current hearing loss disability for VA purposes.

VA treatment records show the Veteran has continuously denied a history of hearing loss.  It is noted the Veteran has had repeated diagnoses of and treatment for chronic otitis externa and/or otitis media.  During this period, he has complained of mild hearing impairment associated with his ear pain.  See April 2011 VA treatment note.  However, in June 2011, the Veteran told his physician that his hearing is usually excellent when his ears are not infected.  Overall, these records do not show any diagnosis of or treated for hearing loss.

Private treatment records also fail to show a diagnosis of or treatment for hearing loss.  They merely demonstrate the Veteran was diagnosed with and treated for otitis externa and otitis media.

Pursuant to the December 2011 Board Remand, the Veteran was afforded a VA audiology examination in August 2012.  Unfortunately, the examination report yielded no results as the admitted thresholds were considered unreliable by the examiner.  The examiner explained that the Veteran's responses were exaggerated and not consistent with standard testing results.  The Board assigns a high probative weight to the examiner's report due to his specialty as an audiologist and his experience in conducting hearing examinations.

In considering the Veteran's own statements as to his hearing loss, the Veteran is competent to testify about his hearing difficulties, however, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose a hearing loss disability.  Further, the Veteran has consistently denied a history of hearing loss in his VA treatment records, was found to be uncooperative in his August 2012 VA examination, and failed to provide additional evidence to support his contentions of an in-service ear injury.  This calls into question his credibility, and as such, the Board assigns no probative value to his statements.

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for bilateral hearing loss disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


